     Case 2:14-cr-00192-KJM-CKD Document 244 Filed 08/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:14-cr-00192-KJM
12                 Plaintiff,
13                     v.                              ORDER
14            DONALD J. PEEL,
15                       Defendant.
16

17                  Defendant, a prisoner proceeding pro se, moves for leave to file a motion for the

18   court to reconsider its order vacating its prior order granting defendant’s motion to expand the

19   appointment of counsel. Mot. ECF No. 239. The court construes the motion as one for

20   reconsideration and resolves it below.

21                  On May 29, 2020, this court appointed counsel in this case upon the request of the

22   Federal Defender’s Office, for the limited purpose of assisting defendant in filing a motion for

23   compassionate release. ECF No. 226. On June 17, 2020, defendant moved to expand the

24   appointment to include his 28 U.S.C. § 2255 motion, ECF No. 233. Because defendant’s § 2255

25   motion is before the magistrate judge assigned to this case, ECF No. 209, the magistrate judge

26   adjudicated defendant’s motion to expand the appointment of counsel, and denied it on June 19,

27   2020. ECF No. 235. On June 22, 2020, this court mistakenly granted the motion, ECF No. 236,

28
                                                       1
     Case 2:14-cr-00192-KJM-CKD Document 244 Filed 08/21/20 Page 2 of 2

 1   but, upon realizing the matter was before the magistrate judge, the court vacated its order the
 2   following day, ECF No. 237.
 3                  Having reviewed defendant’s motion for reconsideration, the court finds it did not
 4   err in vacating its order granting the motion to expand appointment. The magistrate judge found
 5   the interests of justice would not be served by expanding the scope of the appointment of counsel
 6   at this time. ECF No. 235 (citing 18 U.S.C. § 3006A; Rule 8(c), Rules Governing Section 2255
 7   Proceedings; see, e.g., Irwin v. United States, 414 F.2d 606 (9th Cir. 1969)). Defendant provides
 8   no reason why the magistrate judge clearly erred in so finding, and the court also finds none.
 9                 Defendant’s Motion for Reconsideration, ECF No. 239, is DENIED.
10                 IT IS SO ORDERED.

11   DATED: August 20, 2020.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
